DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Due to communications filed 11/29/21, the following is a final office action. Claims 1, 5, 12, 19, are cancelled. Claims 2, 9, 16, are amended. Claims 2-4, 6-11, 13-18 and 20-24 are pending in this application and are rejected as follows. The previous rejection has been modified to reflect claim amendments. 
Claim Rejections- 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the; prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill In the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the Invention was made.

Claims 2-4, 6-11,13-18 and 20-24 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Yamamoto, (US 20100161217 Al), and further in view of Takahira (US 5539399), and further in view of Nakakita et al (JP 2011142779 A).

As per claim 2, Yamamoto discloses:

acquire information about a position of the electric vehicle, a selected destination of the electric vehicle, ([0056] Meanwhile, if it is determined at SA4 that the host vehicle 2. has completed the parking operation (YES at SA4), the required power amount specifying unit 64e acquires route information that specifies a route, which was searched for in advance by the route search unit 64g, from the parking position of the host vehicle 2 to the next destination (5A12), Here, the next destination means a destination that the host vehicle 2 ‘will head toward after leaving the parking position, );

and an amount of the energy stored in the battery, ([0057], The required power amount specifying unit 64e also specifies the current remaining amount of power in the battery 30 of the host vehicle 2,) determine an amount of the energy needed to reach the selected destination, ([0057] Next, the required power amount specifying unit 64e specifies the amount of required power that should be received by the power receiving unit 10, and the estimated parking time specifying unit 64f specifies the estimated parking time of the host vehicle 2 (SA13). For example, power amount information pertaining to the average amount of power required for traveling each road may be stored in advance in the map information D8 65a. Based on the power amount information, the required power amount specifying unit 64e then calculates the power amount required for traveling the route specified based on the route information acquired SA12);

determine an amount of surplus electric energy by performing perform a comparison between the amount of the energy needed to reach the selected destination and the amount of the energy stored in the battery, ([(0057], The required power amount specifying unit 64e also specifies the current remaining amount of power in the battery 30 of the host vehicle 2...and finds the difference between this remaining amount and the power amount required for traveling the route specified based on the route information acquired at SA12.[where in Yamamoto, SA12 is a destination]); and

wherein displaying the amount of surplus electric energy stored in the electric vehicle includes simultaneously displaying an indication of the comparison, {[0049], FIGS. 4 to 6 are drawings that illustrate examples of the display 63 showing and outputting guidance information in the power reception guidance process. In FIGS. 4 and 5, the power receiving efficiency is less than a required efficiency, FIG. 6 show's an example of the display 63 when the power receiving amount is equal to or greater than a required amount after the parking operation is completed, in the examples shown in FIGS. 4 to 6, a bar graph 63a that represents the remaining capacity of the battery 30, a bar graph 63b that represents the power receiving efficiency of the power receiving unit 10, and a plane view 63c that indicates the positional relationship between the power supply device 3 and the power receiving unit 10 are shown on the display 63, Especially see Fig. 6.).

Yamamoto does not specifically disclose display a location of at least one charging station within a current driving range of the position of the electric vehicle, and a numeric indication of the current driving range in a single display screen. However, (Takahira, suggests this limitation in co. 5, lines 50-55, "In this case, a display-mode selector switch of the signal processing unit 8 is used for selectively changing over an image on the screen of the display 7 to metering, navigation (to indicate a current location of the vehicle on a road map), a possible running range and a guidance to a battery charging station one after another".

It would have been obvious to one of ordinary skill in the art at the time of the invention to include display a location of at least one charging station within a current driving range of the position of the electric vehicle, and a numeric indication of the current driving range in a single display screen as taught by Takahira in the systems of Yamamoto, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Yamamoto does not disclose control the display to display the amount of surplus electric energy to be sold stored in the electric vehicle, transfer the amount of surplus electric energy stored in the electric vehicle from the battery to an energy selling spot, wherein the surplus electric energy stored in the electric vehicle is transferred to an electric device other than the electric vehicle itself corresponding to the an energy selling spot where the surplus electric energy is sold.

However, Nakakita et al discloses the following in the ABSTRACT: “To provide an energy delivery system that effectively utilizes surplus power generated in a power generation facility. SOLUTION: “A battery 5 for running of a delivery car B1 is configured to be charged by a surplus energy in a storage battery 3 of each shop A1-A5 and to discharge the stored surplus energy to the storage battery 3 of each shop A1-A5. Consequently, it can also be used as a power transporter. Namely, if there is a shop whose amount of power generation per day exceeds power consumption in the shops A1-A5, the battery 5 for running moves the surplus energy (amount of subtracting the power consumption from the amount of power generation per day) from the storage battery 3 of the shop concerned in the shops A1-A5 to the storage batteries 3 of the other shops A1-A5, thereby allowing the surplus energy to be utilized in the other shops A1-A5”; ALSO SEE Description: TECHNICAL-FIELD:  “The present invention relates to an energy delivery system applied to a plurality of facilities in a specific area, such as a convenience store, a retail store, a restaurant, and a gas station”; ALSO SEE DESCRIPTION-OF-EMBODIMENTS (Embodiment 2) “The energy delivery system of the present embodiment is a portable storage battery that can carry at least a part of the storage battery 3 provided in each store, and transports this portable storage battery with the delivery vehicle B1 to transfer excess energy between the stores A1 to A5”; AND “The in-vehicle device 30 that has received the delivery instruction displays the contents of the delivery instruction on the display device 7, and the delivery vehicle B1 starts delivery in accordance with this (S7). Here, the center apparatus 20 transmits the charge / discharge instruction | indication which shows allocation of the extra energy of the storage battery 3 of each store A1-A5 with respect to the store apparatus 10 of each store A1-A5 (S8). By this charge / discharge instruction, the power storage equipment 4 determines the priority of charge / discharge for each cell of the storage battery 3”.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Nakakita et al in the systems of Yamamoto, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 3, 10, 17, Yamamoto does not specifically disclose:

wherein the circuitry is further configured to control the display to display a current driving range of the electric vehicle. However, Takahira discloses in: Brief Summary Text - BSTX (2): "The present invention relates to a display device For use in an electric vehicle, which is capable of indicating a possible running range whereto the vehicle can reach with a currently remaining charge of the vehicle's battery, together 'with its current location on a road map displayed on a display screen."

It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the circuitry is further configured to control the display to display a current driving range of the electric vehicle as taught by wherein the circuitry is further configured to control the display to display a current driving range of the electric vehicle in the system of Yamamoto, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 4, 11, 18, Yamamoto discloses:

wherein the circuitry is configured such that the indication comprises an indication of an amount of a difference between the amount of the energy needed to reach the selected destination and the amount of the energy stored in the battery, the difference being shown relative to an entire capacity of the battery, ([0049], FIGS. 4 to 6 are drawings that illustrate examples of the display 63 showing and outputting guidance information in the power reception guidance process, in FIGS. 4 and 5, the power receiving efficiency is less than a required efficiency. FIG. 6 shows an example of the display 63 when the power receiving amount is equal to or greater than a required amount after the parking operation is completed. In the examples shown in FIGS. 4 to 6, a bar graph 63a that represents the remaining capacity of the battery 30, a bar graph 63b that represents the power receiving efficiency of the power receiving unit 10, and a plane view 63c that indicates the positional relationship between the power supply device 3 and the power receiving unit 10 are shown on the display 63.}.

As per claims 6, 13, 20, Yamamoto does not disclose:

wherein the circuitry is configured such that the indication of the location comprises a map display, However, Takahira discloses in: (Brief Summary Text - BSTX (2): The present invention relates to a display device for use in an electric vehicle, which is capable of indicating a possible running range whereto the vehicle can reach with a currently remaining charge of the vehicle's battery, together with its current location on a road map displayed on a display screen,,) 

it would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the circuitry is configured such that the indication of the location comprises a map display in the system of Yamamoto, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 7, 14, 21, Yamamoto does not disclose:

wherein the circuitry is configured such that the indication of the location comprises a list display. However, Takahira discloses in: (Takahira Detailed Description Text - DETX (27): In this case, a display mode selector switch of the signal processing unit 8 is used for selectively changing over an image on the screen of the display 7 to metering, navigation (to indicate a current location of the vehicle on a road map), a possible running range and a guidance to a battery charging station one after another).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the circuitry is configured such that the indication of the location comprises a list display in the system of Yamamoto, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 8, 15, 22, Yamamoto does not disclose:

wherein the circuitry is configured such that the indication of the location is switchable between the list display and a map display, However, Takahira discloses in: (Detailed Description Text -DTTX (27): In this case, a display-mode selector switch of the signal processing unit 8 is used for selectively changing over an image on the screen of the display 7 to metering, navigation (to indicate a current location of the vehicle on a road map), a possible running range and a guidance to a battery charging station one after another).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the circuitry is configured such that the indication of the location is switchable between the list display and a map display in the system of Yamamoto, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, this claim recites similar features as disclosed with respect to independent claim 2, and therefore is rejected for similar reasons.

As per claim 16, this claim recites similar features as disclosed with respect to independent claim 2, and therefore is rejected for similar reasons. 

As per claim 23, Yamamoto discloses: wherein the electric device is another electric vehicle, [0024] FIG. 1 is a schematic diagram that illustrates a power reception guidance system according to the first example, and FIG. 2 is a block diagram that illustrates the power reception guidance system. A power reception guidance system 1 is mounted in a vehicle 2 (referred to below as a "host vehicle 2" as necessary), and provides guidance pertaining to non-contact power supply from a power supply unit installed in a parking area to a power receiving unit installed in the vehicle 2. The power reception guidance system 1 includes a power receiving unit 10, a battery charging unit 20, a battery 30, a camera 40, a current position detection processing unit 50, and a power reception guidance device 60. As per claim 24, Yamamoto discloses: wherein the electric device is a battery, ([0026] The power receiving unit 10 receives a non-contact power supply from the power supply device 3 installed in the parking area, and supplies the received power to the battery 30 through the battery charging unit 20.)

Prior Art Considered
The following art has been considered relevant, however, has not been used in the current Office action: 

Daniel (US-20080203973-A1) 
Takayama (US-20120203387-A1)
Keller (US-5134944-A) 
Shaw (US 20060010867 A1) 

Response to Arguments
Applicant's arguments, see amendments/arguments/remarks, filed 11/29/21 with respect to the rejection(s) of claim(s) 2-4, 6-11,13-18 and 20-22 as being rejected under pre-AlA 35 U.S.C. 103(a) by being unpatentable over Yamamoto, (US 20100161217 Al), and further in view of Takahira (US 5539399), and further in view of view of Ando, {US 20110006741 A1} have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in further view of Nakakita et al (JP 2011142779 A).
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application maybe obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
January 12, 2022/
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628